EXHIBIT 99.1 News Release FOR FURTHER INFORMATION: Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-3527 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE: Aug. 31, 2009 Ashland Inc. completes sale of Drew Marine to J.F. Lehman & Co. COVINGTON, Ky. – Ashland Inc. (NYSE: ASH) today completed the sale of its global marine services business, known for many years as Drew Marine, to J.F. Lehman & Co. for approximately $120 million before tax. Ashland will use the net proceeds to reduce debt With revenues of approximately $140 million a year, the Drew Marine business has approximately 325 employees, 28 offices and 98 stocking locations in 47 countries. The business is a recognized global leader in providing technical solutions, high-value products and services to the global marine industry. Ashland and J.F. Lehman & Co. expect to produce a smooth transition with no disruption in customer service or supply.
